Citation Nr: 0637433	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-39 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for mood disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for right arm 
disorder.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for groin pain.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for chest pain.

5.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1976 
and from March 1978 to June 1996, after which he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The RO last denied service connection for psychiatric 
disorder in January 2002.

2.  Since the January 2002 RO decision, only cumulative and 
redundant evidence which does not raise a reasonable 
possibility of substantiating the claim for service 
connection for mood disorder has been received.

3.  The RO last denied service connection for right arm 
disorder, groin pain, and chest pain in January 2002.

4.  Since the January 2002 RO decision, no evidence which 
relates to an unestablished fact necessary to substantiate 
the claim for right arm disorder, groin pain, or chest pain 
and raises a reasonable possibility of substantiating any of 
these claims has been received.

5.  Service connection is in effect for arterial hypertension 
with left ventricular hypertrophy, 30 percent; lumbosacral 
strain, minimal L3 and L4 spondylosis, 20 percent; and for 
right shoulder and right knee degenerative joint disease, 
residuals of left quadriceps partial muscle tear, chronic 
larynogopharyngitis, and hemorrhoids, each rated 
noncompensable; the combined disability evaluation is 
40 percent.

6.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment, given 
his education and prior work experience.


CONCLUSIONS OF LAW

1.  The RO's January 2002 rating decision, which denied the 
veteran's claims for entitlement to service connection for 
mood disorder, right arm disorder, groin pain, and chest 
pain, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2006).

2.  As new and material evidence has not been received since 
the RO's January 2002 rating decision, the requirements to 
reopen the veteran's claims of entitlement to service 
connection for mood disorder, right arm disorder, groin pain, 
and chest pain have not been met.  38 U.S.C.A §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103, 20.1105 (2006).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 4.16 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

The veteran appeals an August 2003 RO decision that new and 
material evidence had not been received to reopen his claims 
for service connection for mood disorder, right arm disorder, 
groin pain, and chest pain.  Service connection has 
previously been denied for each claimed disability.  The RO 
denied service connection for groin and right arm pain in 
1997, 1999, 2000, and January 2002, and for psychiatric 
disorder and chest pain in 1999, 2000, and January 2002.  The 
veteran was notified of those decisions and he did not file 
timely appeals.  He did file a notice of disagreement after 
the January 2002 denial of these claims, and the RO issued a 
statement of the case (SOC) in September 2002.  The veteran 
was informed in April 2003 that he had not filed a timely 
appeal following the SOC.  He did not appeal this 
determination.  The January 2002 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

To reopen the claims, new and material evidence must be 
received.  38 U.S.C.A. § 5108.  The applications to reopen 
were received in 2003.  Therefore, the current definition of 
new and material evidence at 38 C.F.R. § 3.156 (2006) is 
applicable, as its effective date is August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The new and material evidence must be presented or secured 
since the claim was finally disallowed on any basis, and must 
make up for deficiencies that then existed.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).



Mood disorder 

The veteran reported stress in service in August 1992.  
Service medical records do not report nervous disorder, and 
the veteran denied nervous symptomatology on service 
discharge examination in December 1995 and had a normal 
clinical evaluation at that time.  

Panic disorder was assessed in December 1997.  There were 
diagnoses of panic disorder and depressive disorder in early 
2000 privately by Dr. Hoyos, and there was an assessment of 
psychosis in August 2000 and a hospital discharge summary 
lists a diagnosis of mood disorder due to medical condition.  
There was an assessment of depressive disorder in July 2001, 
and the Panamerican Hospital diagnosed major depression and 
psychotic features on hospital discharge in November 2001.  
Dysthymia was diagnosed on VA examination in August 2002.  

In his report about his evaluations of the veteran in early 
2000, Dr. Hoyos stated that the veteran presented "an 
emotional condition which is related to the somatic and an 
organic condition acquired while on service for which he got 
the service connection."  He stated that present emotional 
symptomatology was related to the organic; therefore, there 
was a relationship between the organic and the emotional.  
Based on the veteran's history, records, and psychiatric 
evaluation, the VA examiner in August 2002 stated that the 
veteran's neuropsychiatric condition, diagnosed as dysthymia, 
was not related to his service-connected medical conditions.  
The doctor noted that the first descriptions of an emotional 
reaction related to the veteran's physical conditions were 
reported in Dr. Hoyos' January 2000 evaluation.  

The RO's bases for its denial of the claim in January 2002 
were that service medical records were silent for a 
psychiatric condition, that mood disorder and dysthymic 
disorder did not occur in and were not caused by service; 
that there was no evidence showing a psychotic disorder was 
manifested to a compensable level within one year after 
service; and that there was no evidence that it was secondary 
to the veteran's service-connected disabilities.  The RO gave 
more weight to the VA examination in August 2002 than the 
evidence in support of the claim because the VA examiner was 
able to review complete records and all examinations.


Evidence received after the February 2003 application to 
reopen follows.  

Dr. Perez' January 2000 report showing diagnoses of anxiety 
disorder-somatization and obsessive compulsive disorder is 
cumulative of evidence previously considered showing post-
service psychiatric diagnosis such as panic disorder.  

Dr. Hoyos' May 2002 report showing a diagnosis of major 
depression is cumulative of evidence previously considered 
showing the same diagnosis.  This same report's showing of a 
diagnosis of anxiety disorder is cumulative of the previous 
report of panic disorder.  Dr. Hoyos' July 2003 diagnoses of 
major depression and panic disorder are also cumulative of 
the previously submitted records reporting them.  His July 
2003 opinion is cumulative of his report to this effect which 
followed his early 2000 evaluations of the veteran.  See 
Barnett v. Brown, 8 Vt. App. 1 (1995). Similarly, Dr. Hoyos' 
January 2004 statement is cumulative of his 2000 opinion, 
although he mentioned that he had reviewed VA medical 
records; in his January 2004 statement, he did not identify 
anything contained in VA or service medical records that 
supported his nexus opinion.  

At the time of the last denial, the evidence showed no 
psychiatric disorder in service, it first showed chronic 
psychiatric disease after service, it did not relate it to 
service either through competent evidence or legal 
presumption, and the evidence showing that it was not due to 
the veteran's service-connected disabilities was found to be 
more probative than the evidence to the contrary. 

The evidence submitted is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim. As new 
and material evidence has not been received, the claim may 
not be reopened.  U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140, 146 (1991).  

Right arm disorder

The veteran complained of right arm pain in November 1995.  
His right upper extremity was normal on service discharge 
examination in December 1995.  


Neither the VA examination report from 1997 nor any of the 
other post-service records previously of record contained a 
diagnosis of a disorder causing right arm pain, or even 
showed treatment for right arm pain.  

In its January 2002 decision, the RO noted that the records 
were silent as to the condition at issue, and indicated that 
service connection for the right arm was denied because the 
condition treated in service was considered to be acute and 
transitory without evidence of chronicity or permanent 
residual.  

No evidence tending to show that there is current right arm 
disability or that a right arm disability is related to 
in-service disease or injury has been submitted since then.  
Accordingly, the Board concludes that new and material 
evidence has not been received to reopen a claim for service 
connection for a right arm disorder and that the claim should 
not be reopened.  38 C.F.R. § 3.156; Evans v. Brown, 9 Vet. 
App. 273 (1996).

Groin pain

In service in October 1991, there was treatment for pain 
radiating to the groin area and then a groin pull was 
reported to be resolved.  There was also groin pain reported 
in November 1995.  A diagnosis of a disorder causing groin 
pain was not made on service discharge examination in 
December 1995 or on VA examination in 1997, and there was 
previously no other post-service diagnosis of a disorder 
causing groin pain.  

When the RO denied service connection for groin pain in 
January 2002, it indicated that service connection was denied 
because a groin pain condition did not occur in and was not 
caused by service.  It indicated that in-service groin pain 
resolved, and that service medical records and the post-
service medical evidence did not show that there was a 
chronic disability manifested by groin pain which could be in 
any way related to service.  

Since that decision, no evidence has been submitted 
indicating that the veteran has a current disorder causing 
groin pain, or that such disorder is related to service.  
Accordingly, the Board concludes that new and material 
evidence has not been received.  38 C.F.R. § 3.156; Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Chest pain

When the veteran was treated for chest pain in service in 
April 1988, the assessment was a normal examination (? muscle 
pain).  On service discharge examination in December 1995, 
the veteran denied chest pain and his chest was normal.  A 
disorder causing chest pain was not diagnosed on VA 
examination in 1997, or at any other time after service and 
before the January 2002 rating decision denying service 
connection for chest pain.  Ischemia had been suspected by VA 
in 1996, after the veteran complained of chest pain, but this 
was never confirmed and a Bruce protocol in September 1996 
was negative for ischemic heart disease.  When the veteran 
complained of chest pain in December 1997, and in September 
and October 1998, the assessment was panic disorder.  

In the January 2002 rating decision, the RO indicated that 
in-service chest pain was considered acute and transitory and 
that it resolved in service.  It also noted that no specific 
disability of the chest was shown in the post-service medical 
records.  

Since that decision, no additional evidence which tends to 
show a current chest disorder or a current chest disorder 
related to service has been submitted.  Either must be 
submitted for there to be new and material evidence.  Since 
no new and material evidence has been received, the claim may 
not be reopened.  38 C.F.R. § 3.156; Evans v. Brown, 9 Vet. 
App. 273 (1996).

TDIU

The veteran claims that a TDIU is warranted.  The RO denied 
his May 2003 claim in August 2003.  Disability ratings are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155.  Separate diagnostic codes in 38 C.F.R. Part 
4 identify the various disabilities.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Service connection is in effect for arterial hypertension 
with left ventricular hypertrophy, 30 percent; lumbosacral 
strain, minimal L3 and L4 spondylosis, 20 percent; and for 
right shoulder and right knee degenerative joint disease, 
residuals of left quadriceps partial muscle tear, chronic 
larynogopharyngitis, and hemorrhoids, each rated 
noncompensable.  The veteran's combined rating is 40 percent 
and it has not been argued that ratings assigned should be 
higher under the rating schedule.  

The veteran does not meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
The provisions of 38 C.F.R. § 4.16(b) are for consideration 
because 38 C.F.R. § 4.16(b) provides for referral of cases 
for extra-schedular consideration if a veteran is 
unemployable by reason of service-connected disability, but 
does not meet the schedular requirements for consideration 
under 38 C.F.R. § 4.16(a).

To prevail on a claim based upon unemployability, it is 
necessary that the record reflect some factor which places 
the case in a different category than other veterans with 
equal rating of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The question is whether the veteran is capable 
of performing physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

In this case, the evidence shows that the veteran is 
unemployed.  However, there is no evidence indicating that 
the veteran is precluded from substantially gainful 
employment due to service-connected disabilities.  No medical 
evidence of record indicates that he is.  There is a May 2002 
SSA decision by an administrative law judge which concludes 
that the veteran is disabled due to a combination of his low 
back disability and non-service-connected psychiatric 
disability, but this is not evidence indicating that his 
service-connected disabilities preclude substantially gainful 
employment.

The record indicates that the veteran has 12 years of formal 
education and was discharged from the service as a Master 
Sergeant with a pay grade of E-8.  He was an infantryman for 
18 years 2 months in service, and had numerous educational 
courses in service including NBC defense, drill sergeant 
school, and an advanced noncommissioned officer course.  He 
indicated in May 2003 that he had left the army because of 
his disability, but his DD Form 214 indicates that he 
separated from the service due to retirement, based on 
sufficient service for retirement.  

The SSA found in May 2002 that the veteran was disabled due 
to a combination of back and psychiatric disabilities.  
Records it considered pre-date the current claim period.  A 
worsening of the service-connected disabilities has not been 
alleged, and in May 2003, the veteran asked that VA consider 
those records.  As far as the veteran's back is concerned, 
the February 2001 neurology report that SSA considered shows 
the veteran was well developed and in no acute distress, and 
that he was able to sit, stand, walk, lie down, and get up.  
Motor strength was 5/5 in muscles tested; there was no 
atrophy of the extremities and they had good dexterity.  His 
back exhibited no tenderness or deformities and there was 
moderate paravertebral muscle spasm, lateral flexion of 15 
degrees, and flexion to 30 degrees.  There was no ataxia and 
no device used for gait and station.  Based on all the 
evidence of record, the Board recognizes that there is 
disability from the service-connected low back disability and 
from the other service-connected disabilities, as reflected 
by their ratings.  Nonetheless, the evidence does not support 
a conclusion that the service-connected disabilities preclude 
the veteran from obtaining and retaining substantially 
gainful employment.

Based on the above, the Board concludes that the veteran's 
service-connected disabilities, separately or in combination 
with one another, do not render him unemployable.  
Accordingly, a TDIU is not warranted.  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In an April 2003 
letter, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the October 
2004 statement of the case.  The notice preceded the 
adjudication. 

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA by means of a 
specific notice letter to (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  
Through the April 2003 notice letter and the October 2004 
statement of the case, the RO provided the requisite 
notification.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiency in VA's duty to notify the claimant concerning 
effective date or degree of disability for the service 
connection claims are harmless, as service connection has 
been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Also, as TDIU has been denied, any deficiencies in 
VA's duty to notify the claimant concerning effective date 
for a TDIU, pursuant to Dingess, would be harmless.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, service medical records, VA medical 
records, VA examination reports, private medical records, and 
SSA records are contained in the file.  Reasonable attempts 
have been made to obtain all records identified and indicated 
to be relevant.  VA examinations are not necessary to decide 
the service connection claims.  38 C.F.R. § 3.159 
(c)(4)(C)(iii).  Evidence of record is adequate to decide the 
TDIU claim.  A VA examination is not necessary to decide the 
TDIU claim, so one was not provided.  
38 C.F.R. § 3.159(c)(4).  VA has satisfied its assistance 
duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

New and material evidence not having been submitted to reopen 
claims for service connection for mood disorder, right arm 
disorder, groin pain, and chest pain, the benefits sought on 
appeal are denied.  

A TDIU is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


